Case: 3:20-cv-00057-DRC-SLO Doc #: 15 Filed: 07/29/20 Page: 1 of 2 PAGEID #: 102




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION

 EVELYN QUINN,

              Plaintiff,
                                               Case No. 3:20-cv-57
       v.                                      JUDGE DOUGLAS R. COLE
                                               Magistrate Judge Ovington
 WRIGHT STATE UNIVERSITY,
 et al.,

              Defendants.

                                        ORDER

      This cause comes before the Court on the Magistrate Judge’s June 25, 2020,

Report and Recommendation (“R. & R.”) (Doc. 14). The Magistrate Judge

recommends that the Court GRANT the Defendants’ Motion to Dismiss (Doc. 7) and

ORDER the Clerk to terminate the case. The R. & R. advised both parties that a

failure to object within the 14 days specified by the R. & R. may result in forfeiture

of rights on appeal, which includes the right to District Court review. (See Doc. 14,

#101). See also Thomas v. Arn, 474 U.S. 140, 152 (1985) (“There is no indication that

Congress, in enacting § 636(b)(1)(C), intended to require a district judge to review a

magistrate’s report to which no objections are filed.”); Berkshire v. Beauvais, 928 F.3d

520, 530 (6th Cir. 2019) (noting “fail[ure] to file an objection to the magistrate judge’s

R & R … is forfeiture, not waiver”) (emphasis in original); 28 U.S.C. § 636(b)(1)(C).

The time for filing objections has passed and none have been filed.
Case: 3:20-cv-00057-DRC-SLO Doc #: 15 Filed: 07/29/20 Page: 2 of 2 PAGEID #: 103




        Therefore, the Court ADOPTS the Report and Recommendation, GRANTS

the Defendants’ Motion to Dismiss (Doc. 7), and ORDERS the Clerk to terminate the

case.

        SO ORDERED.

 July 29, 2020
 DATE                                      DOUGLAS R. COLE
                                           UNITED STATES DISTRICT JUDGE




                                       2
